DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 05/10/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao (US 2011/0110118).
Regarding claim 1, Hsiao (US 2011/0110118) teaches a scent warmer (Title, Figs. 1-9, Paragraph [0037]), comprising: a base member (Fig. 1 night lamp unit 10); a stem extending upwardly from the base member and configured to carry a heating element thereon (Fig. 4 cylindrical part including flange 116 and annular ring 15, heating element 22 located at the top thereof); and an elastomeric sleeve surrounding at least a portion of the stem (retainer 15), the elastomeric sleeve configured to apply a retention force between a removable decorative body and the stem (retaining pawls 153, body 20; Paragraphs [0039]-[0040]), the elastomeric sleeve comprising: a wall member sized and configured to abut against the stem (recessed portion 1533); and ribs extending radially outward from the wall member (hooked portion 1531 with top slope 1535).
Regarding claim 2, Hsiao further teaches wherein the ribs are deformable and are configured to exert the retention force when the ribs are deformed (Paragraph [0040] discloses there is contact pressure exerted evenly).
Regarding claim 3, Hsiao further teaches the removable decorative body (aroma diffuser unit 20, lampshade 23), and wherein the removable decorative body defines an opening (bottom of lampshade 23 with opening), and the ribs and the opening are configured such that when the ribs are placed in the opening, the opening deforms the ribs (Fig. 4 shows this, Paragraph [0040]).
Regarding claim 4, Hsiao further teaches the tips of the ribs define a circle larger than the opening of the removable decorative body (Fig. 4 shows the hooked portion being larger in diameter than the bottom of the lampshade 23).
Regarding claim 5, Hsiao further teaches the ribs are evenly spaced around the wall member (Paragraph [0040]).
Regarding claim 6, Hsiao further teaches each of the ribs has a first thickness adjacent to the wall member and a second smaller thickness at a tip of the rib (Fig. 6 shows the wider part towards the bottom and wall member 1533 and a thinner tip towards the top).
Regarding claim 12, Hsiao further teaches the stem comprises a cylinder and the wall member comprises a hollow cylinder sized and configured to surround the stem (best shown in fig. 2, the flanges 116 are surrounded by the retainer 15).
Regarding claim 13, Hsiao further teaches the inner diameter of the wall member is the same size as the outer diameter of the stem (Fig. 4 shows they are in contact and thus are equal).
Regarding claim 17, Hsiao further teaches the removable decorative body, and wherein the removable decorative body is configured to substantially surround the heating element (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 8, 10, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2011/0110118).
Regarding claims 7, 8, 10, 11, and 14-16: Hsiao appears to be silent with regards towards the dimensions and shape of the ribs, wall member and sidewalls. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hsiao such that it is constructed according to the claimed dimensions of the above claims to arrive at the claimed invention. One would have been motivated to do so as a mere recitation of relative dimensions and shape does not patentably distinguish the claimed invention from the prior art absent persuasive evidence that the particular configuration is significant. MPEP 2144.04(IV)(A)-(B). The examiner herein asserts that while Hsiao fails to specifically disclose the relative dimensions of the claims above, the retainer 15 and the ribs associated therewith perform the same as the claimed invention, and thus the configuration is not significant as claimed.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, alone or in combination fails to teach or fairly suggest each and every limitation of claim 9. The prior art considered to be the closest prior art is Hsiao.
Hsiao teaches the ribs include a beveled edge on a top side (Fig. 6 shows this), but fails to teach or fairly suggest the wall member including a beveled edge on a top side. Further, an ordinary artisan would not be motivated to modify the wall member to include a beveled edge towards a top as that would interfere with the components ability to reliably retain the lampshade rendering the component insufficient for it’s intended purpose. Therefore Hsiao fails to teach each and every limitation of the claimed invention and the claim is therefore indicated as allowable herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799